                                                                                   -~ -, ;,x------
                                                                                      E~d~'T ~., ,. .


 1                                                                           ~~ 152019
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                    N0.2:11-CR-00570-SVW
11
                           Plaintiff,
12
                ►~                              ~ ORDER OF DETENTION AFTER
13                                              ~ HEARING
14    ELIJAH DAVID BROWN,
                                                  [Fed.R.Crim.P.32.1(a)(6);
15                         Defendant.           ~ 18 U.S.C.3143(a)]
16
17
18          The defendant having been arrested in Los Angeles pursuant to a warrant issued by the
19   United States District Court for the Central District of California for alleged violation of the
20   terms and conditions of the defendant's supervised release; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
22   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23          The Court finds that:
24   \\
25   \\
26   \\
27
28

                                                    1
 1   A.   (X)     The defendant has not met the defendant's burden of establishing by clear and
 2   convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
 3   3142(b) or (c). This finding is based on the defendant's submission on this issue and the
 4   defendant's failure to proffer any evidence to meet the defendant's burden on this issue.
 5         and
 6   B.   (X)     The defendant has not met the defendant's burden of establishing by clear and
 7   convincing evidence that the defendant is not likely to pose a danger to the safety of any
 8   other person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 9   based on the defendant's submission on this issue and failure to proffer any evidence to meet
10   the defendant's burden on this issue.
11
12         IT THEREFORE IS ORDERED that the defendant be detained pending the further
13   revocation proceedings.
14
15   DATED: May 15, 2019
16
17
                                                          ~ti~ h              ti~~z~ ~~
18
                                                            KAREN L. STEVENSON
19                                                    UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                  2
